Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                                   FILED
                                                                Feb 25 2013, 9:33 am


                                                                        CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEYS FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:
BRIAN W. WALKER                                    JONATHAN R. DEENIK
CHERYL N. KNODLE                                   MONTY K. WOOLSEY
Ball Eggleston P.C.                                Cross, Pennamped, Woolsey & Glazier, P.C.
Lafayette, Indiana                                 Carmel, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

SHAWN J. FULLER,                                   )
                                                   )
       Appellant/Cross Appellee,                   )
                                                   )
           vs.                                     )        No. 12A04-1205-DR-251
                                                   )
CARRIE R. FULLER,                                  )
                                                   )
       Appellee/Cross Appellant.                   )

                     APPEAL FROM THE CLINTON SUPERIOR COURT
                          The Honorable Justin H. Hunter, Judge
                             Cause No. 12D01-0907-DR-312


                                        February 25, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
      Shawn Fuller (“Husband”) initiated contempt proceedings in Clinton Superior

Court against his former wife, Carrie Fuller (“Wife”), after she failed to comply with the

terms of the parties’ dissolution decree. The trial court found Wife in contempt, in part,

for failing to pay the mortgage payments on Husband’s residence. Husband appeals the

trial court’s order awarding him a judgment equaling the debt remaining on the marital

residence rather than the appraised value of the residence on the date of foreclosure.

Wife also cross-appeals and raises several arguments, which we restate as:

      I. Whether the trial court impermissibly modified the parties’ Settlement
      Agreement when it ordered Wife to make a lump sum payment to Husband in the
      amount of the mortgage debt owed on the residence rather than periodic
      installment payments;

      II. Whether the trial court abused its discretion when it ordered her to pay all fees
      and costs resulting from the foreclosure proceedings;

      III. Whether the trial court abused its discretion when it found her in contempt for
      failing to make payments to Husband from her annuity as provided for in the
      parties’ settlement agreement;

      IV. Whether the trial court abused its discretion when it found Wife in contempt
      for failing to pay a debt owed to Gunstra Builders;

      V. Whether the trial court abused its discretion when it ordered Wife to pay
      Husband’s attorney fees; and,

      VI. Whether the trial court abused its discretion when it included the annuity
      payments as income for the purpose of calculating the parties’ weekly child
      support obligation.

      We affirm the judgment of the trial court.

                             Facts and Procedural History

      The parties’ marriage was dissolved in 2010. The parties entered into a Settlement

Agreement to effectuate the division of their marital assets and debts, and the agreement

                                            2
was incorporated into the parties’ final dissolution decree. The Agreement contains the

following provisions relevant to this appeal:

              Husband shall have possession of the home located at 658 West
       Antioch Road, Frankfort, Indiana. Wife shall pay the monthly payment on
       this home. Wife shall apply $30,000 to this mortgage on January 15, 2011,
       and shall pay the balance of the first mortgage on or before January 15,
       2013. The $30,000 shall come from Wife’s lump sum annuity she receives
       on January 1, 2011 and January 1, 2013.
              In the event the Husband sells this home before Wife pays the
       balance due, Wife shall continue the monthly payments directly to Husband,
       instead of the mortgage company, until the balance is paid in full. Wife
       will quit claim her interest in said property to Husband.
              [] Wife shall have possession and shall be responsible for all the debt
       on the real property located at 475 E. County Road 425 North, Frankfort,
       Indiana. This property was recently destroyed in a fire. Wife shall be
       responsible for making all insurance claims for the real estate and personal
       property located therein, and the Husband shall have no further interest in
       any insurance claims for the loss of value of the real estate or personal
       property located at this residence.
                                              ***
              [] John Hancock Structured Settlement. The Wife is currently the
       owner of a John Hancock Structured Settlement. The parties agree that the
       Husband shall receive 25% of the Structured Settlement through a QDRO.

Appellant’s App. p. 28.

       On January 10, 2011, Husband filed a petition requesting that the trial court find

Wife in contempt for 1) failing to make the monthly payments on the Antioch Road home,

which resulted in foreclosure proceedings, 2) failing to pay the debt owed on the 475 W.

County Road property, 3) failing to remit 25% of her annuity payments to Husband, and

4) failing to make payments on a horse trailer that Wife was ordered to pay in the

provisional order prior to entry of the final decree. A contempt hearing was held on May

31, 2011, but was continued to a later date.



                                                3
       Husband filed a second petition alleging that Wife was in contempt of court on

June 30, 2011. Husband stated that the Antioch Road home had been sold at a sheriff’s

sale and alleged that Wife had incurred bills in Husband’s name that were past due. Wife

filed a petition to modify child support on September 6, 2011. A hearing on all pending

matters was held on November 2, 2011.

       On February 22, 2012, the trial court issued an order concluding that Wife was in

contempt of court for failing to pay the mortgage on the Antioch Road home. The trial

court concluded that the mortgage due on the home on the date of foreclosure was

$53,549.63, and entered a judgment in favor of Husband for that amount. Wife was also

found in contempt for failing to pay the debt owed to Gunstra Builders for the home on

County Road 425 North that was destroyed by fire. And Wife was held in contempt for

failing to pay Husband 25% of her structured annuity payments. Because Husband

incurred attorney fees to enforce the parties’ agreement concerning Husband’s share of

the annuity, Wife was ordered to pay Husband’s attorney fees in the amount of $7238.

The court also determined that Wife should bear sole responsibility for the debt on the

horse trailer.   Finally, the trial court retroactively modified Wife’s child support

obligation and ordered her to pay $145.75 per week.

       Both parties filed a motion to correct error, which motions the trial court denied on

April 27, 2012. Husband and Wife both appeal the trial court’s February 22, 2012 order.

Additional facts will be provided as necessary.




                                             4
                                  Standard of Review

      Neither party requested findings of fact and conclusions of law. Rather, the trial

court entered findings and conclusions sua sponte. When a trial court enters special

findings and conclusions sua sponte, the specific findings and conclusions control only as

to the issues they cover, while a general judgment standard applies to any issue upon

which the court has not found. Estudillo v. Estudillo, 956 N.E.2d 1084, 1089 (Ind. Ct.

App. 2011) (citing Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997)). When a trial

court has made findings of fact, we apply a two-tier standard of review: whether the

evidence supports the findings of fact, and whether the findings of fact support the

conclusions thereon. Id. We will set aside findings only if they are clearly erroneous. Id.

“Findings are clearly erroneous only when the record contains no facts to support them

either directly or by inference.” Id. To determine that a finding or conclusion is clearly

erroneous, an appellate court’s review must leave it with the firm conviction that a

mistake has been made. Id. We neither reweigh the evidence nor assess the credibility of

witnesses, but consider only the evidence most favorable to the judgment. Tew v. Tew,

924 N.E.2d 1262, 1264-65 (Ind. Ct. App. 2010), trans. denied.

                            I. The Antioch Road Residence

      Husband argues the trial court abused its discretion when it entered a judgment

against Wife for $53,549.63, the amount of debt owed on the residence rather than its fair

market value. Wife does not challenge the judgment amount, but claims that she should

have been ordered to pay the judgment in monthly installments. Wife contends that

ordering her to pay the balance of the mortgage owed in one lump sum impermissibly

                                            5
modified the parties’ settlement agreement. Wife also argues that the trial court abused

its discretion when it ordered her to pay all fees and costs associated with the foreclosure.

       A. The Judgment

       Wife concedes that she failed to make the payments on the Antioch Road

residence as provided in the parties’ Settlement Agreement. The Bank foreclosed on the

property not only because the mortgage was not paid, but also because the real estate

taxes were not paid. Husband was responsible for paying the real estate taxes on the

property. Husband paid the taxes before the Sheriff’s sale took place, but the mortgage

payments and the Bank’s foreclosure fees had not been paid; therefore, the Antioch Road

home was sold at the Sheriff’s sale. Husband testified that the home sold for more than

was owed, but did not submit evidence to establish the precise amount the home sold for

at the Sheriff’s sale.

       Although we are sympathetic to Husband’s argument that he should have been

awarded a judgment equaling the fair market value of the residence, Husband failed to

present evidence to establish as to what the fair market value of the home was on the date

of the Sheriff’s sale in May 2011. Husband submitted an appraisal of the home, but the

appraisal was completed in October 2009, over eighteen months before the home was

sold. The 2009 appraised value is not credible evidence of the home’s fair market value

in May 2011. For this reason, we conclude that the trial court properly awarded Husband

$53,549.63, the amount of debt owed on the residence.




                                              6
B. Wife’s cross-appeal

        In her cross-appeal, Wife argues that the trial court impermissibly modified the

parties’ Settlement Agreement when it ordered her to pay the lump sum judgment to

Husband, rather than installment payments.1 In support of her argument, Wife relies on

the provision in the Agreement stating that if Husband sells the home “before Wife pays

the balance due, Wife shall continue the monthly payments directly to Husband . . . until

the balance is paid in full.” Appellant’s App. p. 28.

        As we consider Wife’s arguments, we first observe that the parties’ Settlement

Agreement is silent concerning the circumstances presented in this case. Wife argues that

Husband is only entitled to monthly installment payments under the terms of the

agreement, yet fails to acknowledge the effect of her breach of that agreement through

her failure to pay the mortgage on the Antioch Road residence. We conclude that the

trial court acted within its discretion by ordering Wife to make a lump sum payment to

Husband where Wife’s breach of the Settlement Agreement resulted in the Sheriff’s sale

of Husband’s residence. Cf. Bernel v. Bernel, 930 N.E.2d 673, 684 (Ind. Ct. App. 2010)

(holding that “[a] money judgment is within the dissolution court’s authority to enforce

the settlement agreement where, as here, the findings establish that Husband interfered

with Wife’s access to a marital property award and the award was for a sum certain and

not subject to a decline in the market value of securities”), trans. denied.




1
 Wife correctly observes in her brief that “‘property distribution settlements approved as part of a
dissolution may be modified only where both parties consent or where there is fraud, undue influence, or
duress.’” Br. of Cross-Appellant at 13 (quoting Ryan v. Ryan, 972 N.E.2d 359, 362 (Ind. 2012)).
                                                   7
          Wife also argues that the trial court abused its discretion when it ordered her to

pay the expenses due as a result of the foreclosure, including all fees and costs.

Specifically, she contends that the foreclosure expenses should be divided equally

between the parties because Husband’s failure to pay the property taxes also contributed

to foreclosure of the property.

          However, Husband paid the property taxes due prior to the Sheriff’s sale. Even if

he had paid the foreclosure costs and fees at issue, the foreclosure would have proceeded

due to Wife’s failure to make the monthly mortgage payments. Moreover, Wife was

found in contempt for failing to make those payments, and does not challenge that

finding on appeal. And, importantly, Husband’s failure to pay the expenses associated

with the foreclosure proceedings would not have halted the Sheriff’s sale. See Van

Bibber Homes Sales v. Marlow, 778 N.E.2d 852, 859 (Ind. Ct. App. 2002) (quoting

Stropes by Taylor v. Heritage House Childrens Center of Shelbyville, Inc., 547 N.E.2d

244, 247 (1989)) (“‘The law does not require the doing of a useless thing.’”), trans.

denied.2 For these reasons, we conclude that the trial court did not abuse its discretion

when it ordered Wife to pay all costs and fees associated with the foreclosure. See

Phillips v. Delks, 880 N.E.2d 713, 720 Ind. Ct. App. 2008) (stating “[o]nce a party has

been found in contempt of court, monetary damages may be awarded to compensate the

other party for injuries incurred as a result of the contempt”).




2
    For this reason, we do not separately address Wife’s argument that Husband had “unclean hands.”
                                                     8
                                      II. Contempt

       To be held in contempt, a party must have willfully disobeyed a court order.

Hamilton v. Hamilton, 914 N.E.2d 747, 755 (Ind. 2009). The order allegedly violated

must have been so clear and certain that there could be no question as to what a party

must do, or not do, and so there could be no question regarding when the order is violated.

Swadner v. Swadner, 897 N.E.2d 966, 973 (Ind. Ct. App. 2008). In the absence of a

money judgment, contempt is an available remedy for noncompliance with a dissolution

decree. See Ind. Code § 31-15-7-10; Mitchell v. Mitchell, 871 N.E.2d 390, 395 (Ind. Ct.

App. 2007). The determination of whether a party is in contempt is a matter left to the

discretion of the trial court. Id. We will reverse a trial court’s contempt findings only if

there is no evidence or inferences drawn therefrom to support them. Id.

       Wife was found in contempt for failing to pay the debt owed to Gunstra Builders.

In the parties’ Settlement Agreement, which was incorporated into the final decree, Wife

agreed to be responsible for all the debt on the real property located on County Road 425

North, and this debt was owed to Gunstra Builders. The property was destroyed by fire

before the parties entered into the agreement. The parties could have, but did not agree,

that Wife could delay payment of the debt on the property until the related insurance

claims are settled. As a result of Wife’s failure to pay said debt, Gunstra Builders

obtained a judgment against both Husband and Wife, jointly and severally, in the amount

of $18,637.99, and Husband “has been garnished [sic] by” Gunstra for the sum of

$6,137.37. Appellant’s App. p. 18. Under these facts and circumstances, we conclude



                                             9
that the trial court did not abuse its discretion when it found Wife in contempt for failing

to pay the debt owed to Gunstra Builders.

       Wife was also held in contempt for failing to make payments to Husband from her

annuity as required by the parties’ Settlement Agreement. Wife agreed that the Husband

would receive 25% of her John Hancock Structured Settlement through a QDRO.

However, the parties later learned that the annuity company would not accept a QDRO.

Thereafter, Wife refused to make a 25% distribution to Husband directly from her

annuity payments. Husband was required to hire an attorney to assist him in obtaining of

his portion of Wife’s annuity.

       Wife argues that the Agreement’s provision is ambiguous, and she was unable to

fulfill the terms of the agreement because the company would not accept a QDRO.

However, the agreement clearly reflects the parties’ intent that Husband would receive

25% of Wife’s structured settlement. Wife could have easily effectuated the intent of the

agreement by forwarding 25% of her periodic payments to Husband, but refused to do so.

Wife also failed to take any steps to ensure that Husband would receive his 25% portion

of the marital asset.    Husband was therefore required to hire counsel and incurred

attorney fees to obtain his 25% of Wife’s annuity. For these reasons, we conclude the

trial court did not abuse its discretion when it found Wife in contempt as to this issue.

       The trial court also determined that Wife was in contempt of court for failing to

pay the debt owed on the parties’ horse trailer. Wife was ordered to pay the debt on the

horse trailer in the trial court’s provisional order. There is no mention of the horse trailer

in the parties’ Settlement Agreement. Husband testified that prior to entering into the

                                             10
agreement, Wife stated that the trailer had been repossessed and debt on the horse trailer

was paid off. Tr. p. 60. After the parties’ marriage was dissolved, Husband received a

notice that the money was still owed on the trailer.

       Wife argues that she could not be held in contempt for her failure to pay the debt

on the trailer because a provisional order terminates when the final decree is entered.

Trent v. Trent, 829 N.E.2d 81, 85 (Ind. Ct. App. 2005). See also Ind. Code § 31-15-4-14

(2012); Mosely v. Mosely, 906 N.E.2d 928, 930 (Ind. Ct. App. 2009) (“A provisional

order is temporary in nature and terminates when the final dissolution decree is entered or

the petition for dissolution is dismissed.”). However, an obligation accrued prior to the

final decree survives. In re Marriage of Dean, 787 N.E.2d 445, 448 (Ind. Ct. App. 2003),

trans. denied.   Wife was ordered to pay the debt on the trailer, acknowledged that

obligation, and deliberately misled Husband when she told him that the debt was paid.

       For all of these reasons, we conclude that the trial court acted within its discretion

when it found Wife in contempt for willfully disobeying orders of the court. We also

observe that Wife does not challenge the trial court’s contempt finding concerning her

failure to pay the mortgage payments on the Antioch Road residence.

                                    III. Attorney Fees

       In her cross-appeal, Wife also claims that the trial court abused its discretion when

it ordered her to pay Husband’s attorney fees. Specifically, she argues that the fees were

not incurred due to her contemptuous conduct by failing to provide Husband with his

25% share of her annuity.      Rather, Wife contends that Husband’s attorney assisted

Husband in obtaining his 25% share through a partial sale of Wife’s annuity after the

                                             11
QDRO was rejected, and therefore, the attorney’s services were “procured . . . to

effectuate the intent of the parties’ Settlement Agreement.” Cross-Appellant’s Br. at 17.

       In post-dissolution proceedings, the trial court may order a party to pay a

reasonable amount for attorney’s fees. Julie C. v. Andrew C., 924 N.E.2d 1249, 1261

(Ind. Ct. App. 2010); Ind. Code § 31-15-10-1. The trial court has broad discretion in

awarding attorney’s fees. Julie C., 924 N.E.2d at 1261. Reversal is proper only where

the trial court's award is clearly against the logic and effect of the facts and circumstances

before the court. Id. In assessing attorney’s fees, the trial court may consider such

factors as the resources of the parties, the relative earning ability of the parties, and other

factors bearing on the reasonableness of the award. Id. In addition, any misconduct on

the part of a party that directly results in the other party incurring additional fees may be

taken into consideration. Id.

       The basis for the award of attorney’s fees is Wife’s misconduct. Because Wife

failed to effectuate the intent of the parties’ Settlement Agreement by setting over 25% of

her periodic annuity payments to Husband, Husband was required to hire an attorney to

force a partial sale of the annuity in order to receive his share as bargained for by the

parties in their agreement.     In addition, the record establishes that Wife’s financial

resources are greater than Husband’s. For these reasons, we conclude that the trial court

did not abuse its discretion when it ordered her to pay Husband’s attorney fees in the

amount of $7,238.

       The trial court also ordered Wife to pay Husband’s attorney fees for the contempt

proceedings in the amount of $3,600. Wife argues that ordering her to pay those attorney

                                              12
fees was error because the trial court erred when it found her in contempt of court.

Because we affirm the trial court’s contempt finding, and because Wife’s financial

resources are greater than Husband’s, we conclude that the trial court did not abuse its

discretion when it also ordered Wife to pay Husband’s attorney fees for the contempt

proceedings.

               IV. Calculation of the Parties’ Income for Child Support

       Finally, Wife argues that the trial court erred when it included distributions from

the annuity when calculating the parties’ income for the purposes of child support. “A

trial court’s calculation of child support is presumptively valid.” Young v. Young, 891

N.E.2d 1045, 1047 (Ind. 2008). A trial court’s decision regarding child support will be

upheld unless the trial court has abused its discretion. Sexton v. Sedlak, 946 N.E.2d 1177,

1183 (Ind. Ct. App. 2011), trans. denied. A trial court abuses its discretion when its

decision is clearly against the logic and the effect of the facts and circumstances before

the court or if the court has misinterpreted the law. Id.

       “As a general matter, child support awards comporting with the Indiana Child

Support Guidelines bear a rebuttable presumption of correctness.” Quinn v. Threlkel,

858 N.E.2d 665, 670 (Ind. Ct. App. 2006). The Child Support Guidelines define “actual

weekly gross income” as “income from any source” including “income from . . .

annuities[.]” Ind. Child Supp. G. 3(A)(1).        Moreover, “actual income” is “existing

income currently received by a parent and available for his or her immediate use.”

Scoleri v. Scoleri, 766 N.E.2d 1211, 1216 (Ind. Ct. App. 2002) (citing Carmichael v.

Siegel, 754 N.E.2d 619, 628 (Ind. Ct. App. 2001)).

                                             13
        The trial court included each party’s portion of the annuity when it calculated their

gross weekly incomes. Wife has not presented any argument that would persuade our

court that the trial court abused its discretion in doing so, particularly where the court is

instructed to do so by the Child Support Guidelines.3 Accordingly, we affirm the trial

court’s calculation of Wife’s child support obligation.

                                              Conclusion

        Wife’s willful failure to abide by the terms of the parties’ Settlement Agreement

resulted in these contempt proceedings. Finding no error, we affirm the trial court’s

judgment in all respects.

        Affirmed.

KIRSCH, J., and CRONE, J., concur.




3
  Wife’s citation to Scoleri v. Scoleri, 766 N.E.2d 1211 (Ind. Ct. App. 2002) in support of her argument is
unavailing. In that case, the trial court considered Father’s early withdrawal from his 401(k) as income
for the purpose of calculating child support. Although our court concluded that the funds constituted
income “within the meaning of the” Guidelines, we held that under the unique facts of the case, the trial
court erred when it utilized “Father’s return for the early withdrawal of his 401(k) account in calculating
his child support obligation.” Id. at 1218. Specifically, we concluded that utilizing the funds in the
calculating of Father’s weekly gross income “would usurp the equitable split of the marital property in the
summary dissolution decree” because the parties agreed that Father would retain his 401(k) IRA in
exchange for Mother retaining the marital home. Id. at 1217-18. In this case, although the annuity was a
marital asset, it divided between the parties in their Settlement Agreement and each party’s income from
the annuity is proportional to that division. In other words, including the annuity in the court’s
calculation of the parties’ weekly gross income does not usurp the terms of the Settlement Agreement.
                                                   14